Citation Nr: 1442718	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for a left scrotal sac scar.

3.  Entitlement to a rating in excess of 30 percent for right hydrocele and loss of left testicle.

4.  Entitlement to a rating in excess of 30 percent for bronchial asthma.

5.  Entitlement to service connection for a bilateral leg disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a neuropsychological disorder.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to February 2004 with 3 months and 16 days of active duty for training in 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2004, January 2010, and July 2011 rating decisions of the San Juan, Puerto Rico, Regional Office of the Department of Veterans Affairs.

In February 2009, the Board remanded the issue of a higher rating for a left scrotal sac scar for further the issuance of a statement of the case, which has been completed.  Stegall v. West, 11 Vet. App. 2678, 271 (1998). 

In October 2013, the Veteran raised the issue of entitlement to service connection for sleep apnea.  As this issue has not been developed for appellate review, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The issues pertaining to a neuropsychological disorder, a back disability, bilateral leg disabilities, asthma, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's service-connected hypertension requires continuous medication.  He has a history of diastolic pressure below 110 and systolic pressure below 200. 

2.  The Veteran's scrotal sac scar is superficial and measures no more than 5.1 cm by .3 cm, is not manifested by loss of motion or function of the affected area, and is not unstable.

3.  The Veteran is in receipt of the maximum allowable rating under the schedular criteria for testicular disorders and he has been awarded the maximum special monthly compensation (SMC) allowable based on loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for an initial rating in excess of 10 percent for a left scrotal sac scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.118, Diagnostic Codes 7800-7805 (2008).

3.  The criteria for a rating in excess of 30 percent for right hydrocele and loss of left testicle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.115b, Diagnostic Code 7524 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Letters of April 2004, May 2009, November 2010, and August 2012 satisfied the duty to notify provisions.  The three most recent letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, must recently in an October 2013 statement of the case and an October 2013 supplemental statement of the case

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in June 2009, September 2010, October 2010, April 2011, July 2011, and September 2012; the record does not reflect that these examinations were inadequate for rating purposes.  Aside from the September 2010 asthma examination discussed in the remand, the examination reports contain sufficient evidence by which to evaluate the Veteran's disabilities in the context of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 
II. Analysis

General Principles of Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Hypertension

The Veteran's service-connected hypertension has been evaluated under Diagnostic Code 7101 since service connection was granted in a July 2004 decision, effective February 11, 2004.  In November 2007, the Board increased the initial rating from noncompensable (zero percent) to 10 percent disabling.  The Veteran filed the current claim for increase in April 2009 after the RO implemented the Board' increase.

Diagnostic Code 7101 pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent rating is assigned for diastolic pressure predominately 100 or more, or systolic pressure predominately 160 or more, or where an individual with a history of diastolic pressure predominately 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominately 110 or more, or systolic pressure predominately 200 or more.  A 40 percent rating is assigned for diastolic pressure predominately 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominately 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

The evidence pertaining to the appeal period reflects that no fewer than 20 blood pressure readings were recorded from June 2009 to December 2012, including in private treatment records and VA examination reports.  The highest diastolic pressure reading was 90 and the highest systolic pressure reading was 140.  All of the readings are well below the readings necessary for a 20 percent evaluation with no reading of diastolic pressure at 110 or more or systolic pressure at 200.  The evidence also tends to show that the Veteran's hypertension is controlled with medication.  There is no indication in the treatment records, examination reports or the Veteran's own statements that his hypertension has worsened to a point where a 20 percent rating would be warranted.

Based on this evidence, the Board does not find that there is a question between whether the Veteran's disability picture more closely approximates a 20 percent rating for hypertension.  Due to the absence of blood pressure readings equating to diastolic pressure predominately 110 or more, or systolic pressure predominately 200 or more, the Board concludes that an evaluation of 20 percent is not warranted even with consideration of 38 C.F.R. § 4.7.  

The Board has also considered whether the use of any other diagnostic code may be warranted to evaluate the Veteran's hypertension, but does not find that any other diagnostic code should be applied.  Hypertension is specifically listed in the section of rating schedule for evaluating diseases of arteries and veins and his symptoms are contemplated by the criteria.  The other diagnostic codes in this section pertaining to diseases of the arteries and veins are for other disabilities.


Left Scrotal Sac Scar

The Veteran's service connected left scrotal sac scar has been evaluated under Diagnostic Code 7804 since an increased rating was granted in a May 2005 decision effective February 11, 2004.

Diagnostic Codes 7800 to 7805 contain the criteria for evaluating scars.  During the pendency of the appeal, the rating schedule for evaluating scars was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case. The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether the veteran's disability has increased since the last review.  Id. As no such request has been made, the Board will apply the rating criteria in effect at the time of the claim.

Diagnostic Code 7800 applies only to scars on the head, face, or neck; thus, it is not for application in the Veteran's case.  Additionally, Diagnostic Codes 7802, 7803, and 7804 provide for a maximum 10 percent rating for scars.  As the Veteran is already in receipt of a 10 percent rating for a left scrotal sac scar and the resulting pain, separate evaluations under the aforementioned Diagnostic Codes are not applicable in the Veteran's claim for a higher rating because evaluating the same disability or manifestations of a disability is to be avoided.  38 C.F.R. § 4.14.  

Diagnostic Code 7801 allows for a 20 percent rating, or higher, for scars, other than on the head, face, or neck, that are deep or that cause limited motion, which are an area exceeding 12 square inches (77 sq. cm.) or greater.  A note, following the criteria, defines a deep scar as one associated with underlying soft tissue damage.  Under Diagnostic Code 7805, scars are to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118.

First, as to the area covered by the scar, the maximum coverage is 1.53 sq. cm according to the September 2012 VA examiner's measurement.  The scar was noted to be superficial and non-linear.  As the scar is not deep and does not meet the coverage area required for a higher rating, a 20 percent rating is not warranted under Diagnostic Code 7801.  Additionally, a higher rating is not warranted on the basis of limitation of function of the affected part under Diagnostic Code 7805.   The Veteran is currently in receipt of SMC based on the anatomical loss of a creative organ; however, there is no evidence of record that the Veteran experiences further limitations of function based on the surgical scar following the excision for an abscess.  Furthermore, in September 2012, the VA examiner noted that the Veteran's scars do not result in limitation of function.  

Based on this evidence, the Board does not find that there is a question between whether the Veteran's disability picture more closely approximates a 20 percent rating for a left scrotal sac scar.  The evidence does not reflect that the scar is deep, that it covers an area exceeding 12 square inches, or that it results in further limitations of function; thus, the Board concludes that a rating of 20 percent is not warranted even with consideration of 38 C.F.R. § 4.7.  

The Board has also considered whether the use of any other diagnostic codes may be warranted to evaluate the Veteran's left scrotal sac scar, but does not find that any other diagnostic codes should be applied.  As mentioned above, the other diagnostic codes pertaining to scars are not applicable in the Veteran's claim for a higher rating because evaluating the same disability or manifestations of a disability under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  

Right Hydrocele and Loss of Left Testicle

The Veteran's service connected right hydrocele and loss of left testicle have been evaluated under Diagnostic Code 7524 since service connection was granted in a July 2004 decision effective February 11, 2004.

Diagnostic Code 7524 provides a noncompensable rating for removal of one testis and a 30 percent rating for removal of both testes.  A Note to Diagnostic Code 7524 provides that where one testis is removed as a result of a service-connected disability, and the other testis is absent or nonfunctioning as a result of a nonservice-connected disability, a 30 percent disability evaluation will be assigned. 

Diagnostic Code 7527 pertaining to prostate gland injuries, infections, hypertrophy, and postoperative residuals provides that the disability is to be rated as a voiding dysfunction or urinary tract infection, whichever is predominant.  The rating criteria for a voiding dysfunction provides that a 40 percent disability rating is warranted when there is a voiding dysfunction that requires wearing absorbent materials that must be changed two to four times per day.  The rating criteria for a urinary tract infection provides that that a 30 percent rating is warranted if the condition results in recurrent symptomatic infection requiring drainage/frequent hospitalization, and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

During a general medical examination in April 2011, the Veteran reported that he experienced intermittent scrotal pain.  He stated that the stabbing sensation could last all day and occur twice a week.  He denied taking any medications for the pain.  A physical examination was positive for testicular pain and erectile dysfunction.  There was no left testicle or hydrocele present; however, the penis, anus, rectal, and prostate exam findings were all normal.

On VA examination in July 2011, the Veteran continued to report symptoms of pain following his left orchiectomy.  The examiner noted symptoms of weak or intermittent stream.  There was no evidence of a history of recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction, acute nephritis, or hydronephrosis.  He also noted that the Veteran experienced erectile dysfunction as a result of his left testicular condition.  The examiner concluded that the Veterans remaining testicle was not functioning properly.  He noted that the Veteran's testosterone was below normal levels.

Based on review of the evidence, the Board finds that a rating in excess of 30 percent plus SMC is not warranted for disability resulting from the removal of the left testicle with right hydrocele.

As previously noted, he is in receipt of the maximum allowable rating for disability of the testicles, given a 30 percent rating based on his condition being equivalent of removal of both testes, with special monthly compensation in effect at the highest rate assignable for loss of use of a creative organ.  See 38 CFR 4.115(b), Diagnostic Code 7524.  See also 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Looking to other potentially applicable rating criteria, the Board notes that the evidence fails to show recurrent urinary tract infections or a voiding dysfunction requiring the use of absorbent materials.

Other Considerations

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's hypertension, left scrotal sac scar, or right hydrocele and loss of left testicle has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.   See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disabilities (high blood pressure, pain, scarring, etc.) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).

In sum, the Board finds that the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).


ORDER

A rating in excess of 10 percent for hypertension is denied

An initial rating in excess of 10 percent for a left scrotal sac scar is denied.

A rating in excess of 30 percent for right hydrocele and loss of left testicle is denied.


REMAND

The Veteran asserts that he has a neuropsychological, back, and bilateral leg disability related to service.  In support of his claim, he submitted an April 2009 medical statement from Dr. Nanette Ortiz, who noted that the Veteran presented with anxiety problems since he returned from Kuwait.  She also noted that imaging reports reveal right knee degenerative joint disease, degenerative spondylosis, disc bulging, and disc protrusion.  She stated that the aforementioned back and bilateral leg disabilities could be related to lifting heavy items, falling, going up and down stairs, as well as continuous strenuous training.

A review of the Veteran's service treatment records do not reveal a fall during service; however, the there are several references to knee and leg pain during service.
 
VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with his neuropsychological, back, and bilateral leg disabilities.  Although the statement from Dr. Ortiz is not sufficient to adjudicate the claim, it does provide an indication that the Veteran's disabilities may be linked to service.  Accordingly, the Board finds that the claims must be remanded to allow for the AOJ to schedule a VA examination.  In addition to a physical examination, a medical opinion should be provided as to whether the Veteran's disabilities are attributable to his active military service.  See McLendon, 20 Vet. App. at 81.

The Veteran contends that an increase is warranted for his service-connected asthma.  During an examination in September 2010, the Veteran reported that he is required to visit Dr. Juan Carlos Buitrago, a private pneumologist every four to six weeks.  He also noted that he recently suffered from a severe asthma attack in June 2010.  The examiner noted that the Veteran's asthma has progressively worsened since onset and that he requires several clinical visits for exacerbations per year.  While the record contains treatment records from Dr. Buitrago relating to the exacerbation of the Veteran's asthma in June 2010, it is unclear from the evidence in the claim file if the Veteran requires monthly visits to a physician for required care of exacerbations as required for a higher rating.  As the evidence is insufficient to adjudicate the claim, additional development is required.

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other claims being remanded herein.  For this reason, the Board finds that the TDIU claim must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neuropsychological disability is related to his active service.

The examination report must include a complete rationale for all opinions expressed.

2.  Also, schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability is related to his active service.

The examination report must include a complete rationale for all opinions expressed.

3.  Also, schedule the Veteran for a VA leg examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral leg disability is related to his active service.

The examination report must include a complete rationale for all opinions expressed.

4.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Juan C. Buitrago, as well as any other private doctor who has treated the Veteran's asthma since April 2009.

Upon receipt of such, take appropriate action to contact the identified providers and request records related to the Veteran's asthma.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(3).

5.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the severity of his bronchial asthma.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to perform all indicated tests including pulmonary function testing.  The examiner must also on whether the Veteran requires monthly visits to a physician for exacerbations of his asthma.

6.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


